If the youngest son had had possession, and then the feme covert had levied a fine to him, before the entry of the husband and wife, and those claiming under them, the husband could not enter to avoid the fine. But this point did not come in question here.
Et ex assensu totius curiae, CREW, C. J., gave judgment quod quaer. nilcapiat, etc. They all agreeing that the wife had a power, and that she could, notwithstanding the coverture, execute it; and that the son was not in by the fine, but by the devise. Antea, pp. 635, 656; Jones, 137; Noy, 80; Bendl., 178; 1 Roll., 329; 2 Cr., 336; 1 Cr., 638, 734; Mo., 594; Golds., 182; 2 And., 59; Ro., 151; Poph., 131.